ORDER DISMISSING PETITION FOR REVIEW
GARY P. SULLIVAN, Chief Justice.
A Petition for Review having been filed on January 29, 2002 by Leighton E, Reum, Tribal Lay Counselor, on behalf of Felix Benally, biological father of M.S.B., an Indian minor child, from an Order issued by the Tribal Court on January 9, 2002, the Honorable Juanita Azure, pie-siding, and good cause appearing, the petition is dismissed for the reasons set forth below.
Immediately following the filing of this petition, a clerk in the Tribal Court inadvertently filed the petition in the Tribal Court file without notifying the Clerk of the Court of Appeals. The mistake was discovered when the attorney for the biological mother, Mary L. Zemyan, Esq., filed a Motion to Dismiss on April 4, 2002. Attached to the Motion is a written stipulation signed by both the biological parents of M.S.B., settling all of the differences that were previously in dispute and before this Court. The parties have requested that the Tribal Court incorporate their written stipulation into the Final Decree of Dissolution.
IT IS NOW THEREFOR THE ORDER OF THIS COURT:
That the Petition for Review herein, captioned as shown above, is dismissed and all Tribal Court orders heretofore stayed or not acted upon because of, or pursuant to, the pendency of this petition, are herewith restored and shall be given full force and effect without further delay.